DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the specification discloses for prompting a user to insert food after completion of an initial pre-heat stage, but the specification does not disclose for the food to be received in the oven before the oven cavity reach the temperature set point during the pre-heat stage. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rael et al (US 6,727,478) in view of Cavada et al (US2005/0173400) or Bouchard et al (US 2015/0099245), and Gerl (US 5,432,231).
Rael shows the method and structure claimed for cooking food via a hot air including a kitchen cabinet forming a kitchen oven with a broil heating element (36), a bake heating element (32), a convection heating element (46), a controller (82) that can separately control the operation of the each of the heating elements in a preheat stage and a post-heat stage, the controller receives a user input selection via a user selection interface (14) to activate a predetermined cooking mode which can be an air-frying mode using a convection heating wherein the mode includes a predetermined plurality of sequential heating phases (see Figure 9), and Rael further shows receiving and selecting a desired cooking temperature set point for heating an oven cavity during a 
Cavada shows that while it is conventionally known to bring an oven temperature before the food item is placed in the oven, the food can also be provided before having the oven temperature to reach the desired temperature that would reduce an inefficient use of energy and/or loss of time waiting for the oven to preheat. Also, see para [0014]. 
Bouchard also shows it is known for a user to inset the food in an oven before the oven reaches its set temperature wherein the oven can continue its heating process. Also, see para [0030].  
Gerl shows an oven that provides a preheat phase followed by a post-heat phase wherein the pre-heat phase shows a heating temperature that exceeds a desired temperature set point T1 and reach a first temperature offset T2 which is  shown to be approximately about 50° C over the desired temperature set point wherein subsequent/second temperature offset is shown to be lower than the first temperature offset as illustrated in Figure 1. 
In view of Cavada or Bouchard, it would have been obvious to one of ordinary skill in the art to adapt Rael with the oven that continues to operate including operating each of the pre-heat phase as well as the post-heat phase as the food can be received in the oven before the oven temperature reach the set temperature as desired by the user which can reduce a cooking time or inefficient use of energy as known in the art; and in view of Gerl, it would have been obvious to one of ordinary skill in the art to adapt Rael with the first temperature offset that is greater than the second temperature offset so that the oven heating temperature is sufficiently and adequately heated to rapidly meet the desired temperature set point as known in the art. 
With respect to claim 3, Rael shows a user input (20) wherein the desired temperature set point is input by the user. 
With respect to claims 4 and 5, Rael shows the preheat phase having a plurality of sections/stages including a first stage which is a first portion (e.g., first few seconds) of the phase that is bound by a finite timed parameter or a time period wherein the measured temperature does not exceed the desired temperature during the first pre-heat stage, and Rael shows operating the convection heating element as well as the bake heating and the boil heating element as the first overshoot temperature is reached during a second pre-heat stage, after the first pre-heat stage, as illustrated in Figure 9. Bouchard shows it is known that the food can be inserted in the oven before reaching the set temperature which can be any time before reaching the set temperature, and thus, it would have been obvious to one of ordinary skill in the art to allow a user to insert the food into the oven after a completion of a first-heat stage or any other stages of the pre-heating stages as desired by the user to cook the food in any manner chosen by the user.     
With respect to claim 7, Rael shows the post-heat phase wherein the measured temperature is controlled within the hysteresis boundaries within plus or minus 15 F from the temperature set point that encompasses the second overshoot temperature of 15 F.  Also see column 5, lines 1-10.
With respect to claim 8, Rael shows the convection heating element that is also operated according to the post-heat duty cycle to maintain the desired temperature. 
With respect to claim 9, Rael shows each of the convention heating element, the bake element, and the broil element operating at a constant power or constantly cycled or energized state. Also see column 4, lines 26-57. 
With respect to claim 10-11, Rael shows the bake heating element, the broil heating element, and the convection heating element wherein at least one of the elements is operated according to the pre-heat duty cycle, and Rael further shows a convention fan that is also operated during the pre-heat cycle as illustrated in Figure 9.   
With respect to claim 21, Rael further shows that the kitchen oven is not a countertop unit as the oven is not a part of the countertop. 
Claims 6 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over s as applied to claims above, and further in view of Barritt (US 6,812,433).
Rael in view of Cavada or Bouchard, and Gerl shows the method and structure claimed except for prompting a user to insert a food in an oven cavity.
Barritt shows it is known to provide an audible or visual indicator/display to alert or indicate if a certain temperature is reached for the user to place the food item in the oven cavity, and Barritt shows the prompt can be when the preheating stage has ended. Also see column 4, lines 27-38.
In view of Barritt, it would have been obvious to one of ordinary skill in the art to adapt Rael with a prompt or a signal for the user to place the food item in the oven when the first pre-heating stage has been completed or any other stages of the pre-heating stages has been completed so that the user can predictably decide the time that can best allow the user to cook the food.   
With respect to claims 22-24, Barritt further shows a broil heating element (21), a bake heating element (2), and a convection heating element (22) disposed on the rear wall of the oven that is opposite from an oven door (32).
Allowable Subject Matter
Claims 12, 14, 16, 18-20 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims in combination with a recitation of prompting a user to insert food in the oven prior to reaching a temperature set point during the pre-heat phase/stage.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Cavada or Bouchard is applied for teaching that food can be inserted in the oven before reaching a temperature set point selected by a user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761